Name: 2008/726/EC: Council Decision of 15Ã September 2008 appointing an Italian member to the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  Europe
 Date Published: 2008-09-16

 16.9.2008 EN Official Journal of the European Union L 247/24 COUNCIL DECISION of 15 September 2008 appointing an Italian member to the Committee of the Regions (2008/726/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the Italian Government, Whereas: (1) On 24 January 2006, the Council adopted Decision 2006/116/EC appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2006 to 25 January 2010 (1). (2) A members seat on the Committee of the Regions has become vacant following the expiry of the mandate of Mr Francesco SCOMA, HAS DECIDED AS FOLLOWS: Article 1 The following is hereby appointed to the Committee of the Regions as a member for the remainder of the current term of office, which runs until 25 January 2010: Mr Francesco MUSOTTO, Deputato dellAssemblea Regionale Siciliana. Article 2 This Decision shall take effect on the date of its adoption. Done at Brussels, 15 September 2008. For the Council The President B. KOUCHNER (1) OJ L 56, 25.2.2006, p. 75.